DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted August 12, 2021, has been reviewed by the examiner and entered of record in the file.  Claims 19 and 20 are amended. 
2.	Claims 1-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 19 and 20 are under examination in this Office Action.

 Previous Claim Rejections - 35 USC § 112

3.	Claims 19 and 20 were previously rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, regarding the recitation of  "a composition having a chemical structure as shown below.”
	Upon further consideration of Applicant’s amendments in which the claims are now directed to “a pharmaceutical composition comprising a compound having the chemical structure as shown below...,” the previous indefiniteness rejection is overcome and is withdrawn.


Previous Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, Anticancer Research 2010, (hereafter referred to as Kim et al). 
	Amended claim 19 recites a method of treating leukemia, comprising administering a pharmaceutical composition comprising a compound having a chemical structure as shown below, 

    PNG
    media_image1.png
    266
    366
    media_image1.png
    Greyscale
.
	Kim et al teach the cytotoxic activity of Chrysoeriol:  

    PNG
    media_image2.png
    300
    300
    media_image2.png
    Greyscale
, (which is identical Applicant’s instant compound of claim 19), against human leukemia cells, HL-60, i.e. “Chrysoeriol (8), in particular, was also found to exhibit selective cytotoxicity against leukemia cells,” (see second paragraph under “Discussion on page 5).
Kim et al teach a method of administering Chrysoeriol in order to inhibit the proliferation of human leukemia HL-60 cells in vitro, and suggest its potential use in leukemia chemotherapy, “Chrysoeriol selectively kills leukemic cells and potentiates the amplification of ROS levels. Therefore, chrysoeriol could serve as a potential chemotherapeutic modifier for leukemia chemotherapy since leukemia cells have a higher susceptibility to elevated ROS levels,” (see under “Conclusion on page 1) but do not embody administering Chrysoeriol to a patient in need thereof.
	However, based on the teaching of Kim et al, one skilled in the art would reasonably predict that administering the known flavone compound Chrysoeriol to a subject in need thereof would result in the successful treatment of leukemia.  Preparing a pharmaceutical composition comprising the known compound Chrysoeriol and administering to a patient in need thereof is recognized as within the ordinary capabilities of one skill in the art.

Response to Arguments
6.	Applicant traverses the obviousness rejection over Kim et al. Applicant argues that: “[i]t would not have been possible to reasonably predict that administering FBLGS-70 to a subject in need thereof would result in the successful treatment of leukemia. Obviousness requires an explicit or inherent suggestion of all limitations in a claim. CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). Since Each and every element of claim19 is not found in the cited prior art and so the Examiner's rejection is respectfully traversed and claim 19 is distinguished,” (page 2 of Remarks).



    PNG
    media_image3.png
    152
    215
    media_image3.png
    Greyscale
” (page 2 of Remarks).
	
Instant claim 19 is directed to the same method of treating leukemia, comprising administering a pharmaceutical composition comprising the following compound:

    PNG
    media_image1.png
    266
    366
    media_image1.png
    Greyscale
. It is unclear if Applicant is implying that the above structures are distinct compounds, however it is noted that these are the same compound.
	As such, Applicant’s arguments are not persuasive and the prima facie case of obviousness is maintained.


.	Claim 20 was previously rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, Chinese Journal of Cancer 2007, (hereafter referred to as “Chang et al”), in view of Chang et al, (Chinese Journal of Public Health 2010), Google translation provided, hereafter referred to as “Chang 2010.”
	Amended claim 20 recites to a method of treating leukemia, comprising administering a pharmaceutical composition having a chemical structure as shown below, 


    PNG
    media_image4.png
    270
    373
    media_image4.png
    Greyscale
.
	Chang et al teach the cytotoxic activity of Geraldol in Figure 3 on page 1311:

    PNG
    media_image5.png
    144
    184
    media_image5.png
    Greyscale
, (which is identical Applicant’s instant compound of claim 20), against human leukemia HL-60 cells in Table 1 on page 1312, and in Table 2 on page 1313, wherein Geraldol is one of the five flavonoids with the strongest inhibitory effects on the proliferation of HL-60 cells. 
Chang 2010 teach a method of administering Geraldol in order to inhibit the proliferation of human HL-60 cells in vitro, i.e. “The results of this study show that the plant flavonoids luteolin and geraldol act on leukemia HL-60 cells, which can significantly reduce the level of intracellular GSH and increase the cell oxidation-reduction potential,” (see the first sentence under “Discussion” on the last page of the translation), but do not embody administering Geraldol to a patient in need thereof.
	However, based on the teachings of Chang et al and Chang 2010, one skilled in the art would reasonably predict that administering the known anticancer compound Geraldol to a subject in need thereof would result in the successful treatment of leukemia.  Preparing a pharmaceutical composition comprising the known flavone compound Geraldol and administering to a patient in need thereof is recognized as within the ordinary capabilities of one skill in the art.

Response to Arguments
9.	 Applicant traverses the obviousness rejection over Chang et al. in view of Chang 2010. Applicant argues that “[i]t would not have been possible to reasonably predict that administering FBLGS-81 to a subject in need thereof would result in the successful treatment of leukemia. Claim 20 is also respectfully distinguished,” (page 3 of Remarks).

10.	Applicant's arguments have been fully considered but they are not persuasive. Applicant acknowledges that the Geraldol is cytotoxic against human leukemia HL-60 cells, i.e. “Chang 2010 teaches a method of administering Geraldol in order to inhibit the proliferation of human HL-60 cells in vitro,” (page 2 of Remarks). 
	Geraldol has the following molecular structure:


    PNG
    media_image5.png
    144
    184
    media_image5.png
    Greyscale
.
Instant claim 20 is directed to the same method of treating leukemia, comprising administering a pharmaceutical composition comprising the following compound:

    PNG
    media_image4.png
    270
    373
    media_image4.png
    Greyscale
. 
It is unclear if Applicant is implying that the above structures are distinct compounds, however it is noted that these are the same compound.
	As such, Applicant’s arguments are not persuasive and the prima facie case of obviousness is maintained.


        Conclusion
11. 	In conclusion, claims 1-20 are pending in the application, and claims 1-18 are currently withdrawn from consideration.  Claims 19 and 20 are rejected.  No claim is presently allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

 /JANET L COPPINS/ Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611